 DISTRICT OF COLUMBIA, ss:

                                .DECLARATION OF TOM HEINEMANN



       I, Tom Heinemann, declare and say as follows:

       1. I am an Assistant Legal Adviser in the Office of the Legal Adviser for the Department

of State, Washington, D.C'. This office has resp~nsibility for extradition requests, and I am

charged with the extradition case of June Hopkins Saia. I make the following statements based

upon my personal knowledge and upon information made available to me in the performance of

my official duties.

      2. The relevant and applicable treaty provisions in full force and.effect between the United

States and France are found in the Extradition Treaty between the United States of America and

France, with Agreed Minute, signed on 23 April 1996, (the "1996 Treaty"), and the Instrument as

contemplated by Article 3, paragraph 2, of the Agreement on Extradition between the United

States of America and the European Union signed 25 June 2003, as to the application of the

Extradition Treaty between the United States of America and France signed 23 April 1996,

signed 30 September 2004 (the "Instrument"). Copies of the 1996Treaty and Instrument are

attached to this declaration.

      3. In accordance with the provisions of the 1996 Treaty and Instrument, the Embassy .of

France has submitted Diplomatic Note No. 202Q.;QQ71112, dated 5 February 2020, formally

requesting the extradition of June Hopkins Saia. A copy ofthe,diplomatic note is attached to this

declaration.




                                                                                                2


        Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 1 of 52
                                                           20023895-5



                  United States of America



                                      DEPARTMENT OF STATE
                To all to whom these presents shall come, Greetings:

                That Tom Heinemann, whose name is subscribed to the document hereunto annexed, was
               of subscribing the same Attorney Adviser, Office of the Legal Adviser, Department of
               d States of America, and that full faith and credit are due to his acts as such.

                   This certificate is not valid if it is removed or altered in any way whatsoever




                                         In testimony whereof, I, Michael R. Pompeo, Secretary of State ,
                                      have hereunto caused the seal of the Department of State to be
                                      affixed and my name subscribed by the Assistant Authentication
                                      Officer, of the said Department, at the city of Washington, in the
                                      District of Columbia, this second day of March, 2020.




Issued pur.
Sept. 15,
USC 2657,
301,- 28 rn
1443(j); R[                                                                                      thentication 9fficer,
Civil Procei
                                                                                                ent of State



                Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 2 of 52
                                                 -2- ,


        4. In acc.ordance with Article 22 of the 1996 Treaty, the United States provides legal

representation in the U.S. courts for France in its extradition requests, and France provides legal

representation in its courts for extradition requests made by the United States.

      5. The offense for which extr~dition is sought is cover~d by Article 2 of the 1996 Treaty.

      6. Under Article 11 of the 1996 Treaty, as amended by Item II of the Instrument,

documents that bear the certificate or seal of the Ministry of Justice, or Ministry or Department

responsible for foreign affairs, of the Requesting State are admissible·in extradition proceedings

without further certification, authentication or other legalization. Therefore, such documents

satisfy the authentication requirements without the need for certification by the U.S. Embassy in

Paris. France, in submitting documents in the instant case that bear the certificate or seal of the

Ministry of Justice, has complied with the Treaty and Instrument with respect to authentication.

      I declare under the penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

     Executed on February·    Q.f> , 2020.


                                                              TOM HEINEMANN


Attachments:
       1. Copy of Note.
      2. Copies of Treaty and Instrument.




        Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 3 of 52
   Ambassade de France
     aux Etats-Unis                                                            . rf-~i
                                                                               ~l
                                                                                    -:·
 Ref: Deman.de d'extradition de Mme June HOPKINS SAIA epouse W~S~:;, _ b o                "}. O;i
 N° 2020-0071112                                              • • ..w    '                >       ""1




                          L' Ambassade de France presente ses compliments au Departement
                d'Etat et a l'honneur de lui faire parvenir sous ce pli, avec les pieces de
                justice et leur traduction (le tout en double exemplaire), une demande
                d'extradition formee aupres du Gouvemement americain contre la nommee
                June HOPKINS SAIA, epouse Walsh nee le 21 octobre 1961 a Stionehem,
                Massachussetts (Etats-Unis), de nationalite americaine. L'interesse fait
                l'objet d'un mandat d'arret, delivre le 3 aout 2018, par Mme Virginie VAN
                GEYTE, vice-presidente chargee de l'instruction au tribunal de grande
                instance de Paris pour des faits de tentative d'assassinat.

                          Cette demande accompagnee de sa traduction en langue anglaise, est
                transmise en application du traite d'extradition du 23 avril 1996, entre la
                France et les Etats-Unis d'Amerique, et notamment de l'article 10. Ce
                traite d'extradition a ete amende par le traite d'extradition entre les Etats-
                Unis et l'Union Europeenne du 30 septembre 2004.

                            L' Ambassade de France remercie le Departement d'Etat de bien
                vouloir saisir de cette demande les autorites judiciaires americaines et lui
                faire connaitre la suite qu'elles lui auront reservee.

                            L'Ambassade de France prie, en outre, le Departement d'Etat, de
                bien vouloir inviter les autorites judiciaires americaines a preciser au moment
                de la remise de l'interesse la duree de la detention subie au seul titre
                extraditionnel dans leur pays par le susnomme.




Departement d'Etat
Office of The Legal Advisor
Law Enforcement & Intelligence
Mme Amber Kluesener

Departement de la Justice
Bureau des Affaires Internationales
M. Thomas Burrows




    Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 4 of 52
   Ambassade de France
     aux Etats-Unis
UNOFFICIAL TRANSLATION


Re: Request for an extradition of Mrs. June HOPKINS SAIA, epouse WALSH



                     The Embassy of France presents its compliments to the Department of State
         and has the honor to transmit, together with court documents and their translation (all in
         duplicate), a request to the American government for the extradition of Mrs. June
         HOPKINS SAIA, epouse WALSH, born on October 21 8\ 1961, in Stionehem,
         Massachussetts, an American national. On August 3rd, 2018, she was issued an arrest
         warrant by Mrs. Virginie VAN GEYTE, the vice-president of the district court of Paris
         (France) for attempted murder.

                   · This request, accompanied by an English translation, is transmitted pursuant
         to the Extradition Treaty between the United States of America and France, with
         Agreed Minute, signed on April 23rd, 1996 (the "1996 Treaty") and the fustrument as
         contemplated by Article 3, paragraph 2 of the Agreement on Extradition between the
         United States of America and the European Union signed on June 25th, 2003, as to the
         application of the Extradition Treaty between the United States of America and France
         signed April 23rd, 1996, signed September 30th, 2004 (the "Instrument").

                     The Embassy of France would be very grateful to the Department of State
        for referring this request to the American judicial authorities and for notifying it of their
        subsequent actions in this regard.

                     The Embassy of France would be most obliged to the Department of State
        for asking the American judicial authorities to specify, at the time of the person's
        release, the length of detention he served for extradition purposes alone.

                  The Embassy of France avails itself of this opportunity to renew to the
        Department of State the expression of its highest consideration./.


                                                               Washington, DC, February 5th, 2020

Department of State
Mrs. Amber KLUESENER
Supervisory Paralegal Specialist
Office of The Legal Advisor - Law Enforcement & Intelligence

Department of Justice
Mr. Thomas BURROWS
Office of International Affairs




              Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 5 of 52
                                                                      1




      105TH CONGRESS                                            TREATY DOC.
                                     SENATE
         1st Session                                              105–13
                     "                                      !




                  EXTRADITION TREATY WITH FRANCE




                                  MESSAGE
                                      FROM



        THE PRESIDENT OF THE UNITED STATES
                                  TRANSMITTING

           EXTRADITION TREATY BETWEEN THE UNITED STATES OF
          AMERICA AND FRANCE, SIGNED AT PARIS ON APRIL 23, 1996




       JULY 9, 1997.—Treaty was read the first time and, together with the
         accompanying papers, referred to the Committee on Foreign Relations
         and ordered to be printed for the use of the Senate


                         U.S. GOVERNMENT PRINTING OFFICE
       39–118                    WASHINGTON   :   1997




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 6 of 52
Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 7 of 52
                       LETTER OF TRANSMITTAL


                                        THE WHITE HOUSE, July 9, 1997.
     To the Senate of the United States:
        With a view to receiving the advice and consent of the Senate to
     ratification, I transmit herewith the Extradition Treaty between
     the United States of America and France, signed at Paris on April
     23, 1996.
        In addition, I transmit, for the information of the Senate, the re-
     port of the Department of State with respect to the Treaty. As the
     report explains, the Treaty will not require implementing legisla-
     tion.
        This Treaty will, upon entry into force, enhance cooperation be-
     tween the law enforcement communities of both countries. It will
     thereby make a significant contribution to international law en-
     forcement efforts.
        The provisions in this Treaty, which includes an Agreed Minute,
     follow generally the form and content of extradition treaties re-
     cently concluded by the United States.
        I recommend that the Senate give early and favorable consider-
     ation to the Treaty and give its advice and consent to ratification.
                                                   WILLIAM J. CLINTON.




                                      (III)




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 8 of 52
Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 9 of 52
                          LETTER OF SUBMITTAL


                                               DEPARTMENT OF STATE,
                                               Washington, June 13, 1997.
          THE PRESIDENT: I have the honor to submit to you the Extra-
      dition Treaty between the United States of America and France
      (‘‘the Treaty’’), signed at Paris on April 23, 1996. I recommend that
      the treaty, which includes an Agreed Minute, be transmitted to the
      Senate for its advice and consent to ratification.
          In many respects, the Treaty follows closely the form and content
      of extradition treaties recently concluded by the United States.
      Some of the Treaty’s provisions, however, differ from those found
      in most of our other modern extradition treaties for reasons dis-
      cussed in the Technical Analysis produced by the United States ne-
      gotiating delegation. The treaty represents part of a concerted ef-
      fort by the Department of State and the Department of Justice to
      develop modern extradition relationships to enhance the United
      States ability to prosecute serious offenders including, especially,
      narcotics traffickers and terrorists.
          The Treaty marks a significant step in bilateral cooperation be-
      tween the United States and France. Upon entry into force, it will
      replace the Treaty of Extradition between the United States of
      America and the Republic of France signed at Paris on January 6,
      1909, and entered into force on July 27, 1911, and the Supple-
      mentary Extradition Convention signed at Paris on February 12,
      1970, with exchanges of letters of June 2 and 11, 1970, and entered
      into force on April 3, 1971. That treaty has become outmoded, and
      the new Treaty will provide significant improvements. The Treaty
      can be implemented without legislation.
          Article 1 obligates each Contracting State to extradite to the
      other, pursuant to the provisions of the Treaty, any person whom
      the competent authorities in the Requesting State have charged
      with or convicted of an extraditable offense.
          Article 2(1) defines extraditable offenses as acts punished under
      the laws of both States by deprivation of liberty for a maximum of
      at least one year, or by a more severe penalty. Use of such a ‘‘dual
      criminality’’ clause rather than a list of offenses covered by the
      Treaty obviates the need to renegotiate or supplement the Treaty
      as additional offenses become punishable under the laws of both
      Contracting States.
          Article 2(2) defines an extraditable offense to include also an at-
      tempt or a conspiracy to commit, or participation in the commission
      of, an extraditable offense.
          Additional flexibility is provided by Article 2(3), which provides
      that an offense shall be considered an extraditable offense: (1)
      whether or not the laws in the Contracting States place the offense
                                        (V)




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 10 of 52
                                        VI

      within the same category of offenses or describe the offense by the
      same terminology; or (2) whether or not the offense is one for which
      United States federal law requires the showing of such matters as
      interstate transportation or use of the mails or of other facilities af-
      fecting interstate or foreign commerce, such matters being merely
      for the purpose of establishing jurisdiction in a United States fed-
      eral court.
         With regard to an offense committed outside the territory of the
      Requesting State, Article 2(4) provides that extradition shall be
      granted when the laws of the Requested State authorize the pros-
      ecution or provide for the punishment of that offense in similar cir-
      cumstances. The United States recognizes the extraterritorial ap-
      plication of many of its criminal statutes and frequently makes re-
      quests for fugitives whose criminal activity occurred in foreign
      countries with the intent, actual or implied, of affecting the United
      States.
         If an extradition request concerns distinct acts, each punishable
      by deprivation of liberty in both States but not all of which meet
      the requirements of Article 2(1) and 2(2), Article 2(5) nevertheless
      requires extradition for all of the acts.
         Article 2(6) provides that extradition shall be granted pursuant
      to the terms of Article 2(1) and 2(2) in matters concerning tax, cus-
      toms duty, and foreign exchange offenses.
         Article 3(1) declares that neither State has an obligation to ex-
      tradite its own nationals, but the executive authority of the United
      States shall have the discretion to do so. The nationality of the per-
      son sought shall be the nationality of the person at the time the
      offense was committed.
         Article 3(2) requires a State that refuses an extradition request
      solely on the basis of the nationality of the person sought to submit
      the case to its authorities for prosecution, if so requested by the Re-
      questing State.
         As is customary in extradition treaties, Article 4 incorporates a
      political offense exception to the obligation to extradite. Article 4(1)
      states that France shall not grant extradition for an offense consid-
      ered by France to be a political offense, an offense connected with
      a political offense, or an offense inspired by political motives. Arti-
      cle 4(1) also states that the United States shall not grant extra-
      dition for an offense considered by the United States to be a politi-
      cal offense.
         Article 4(2) specifies six categories of offenses that shall not be
      considered to be political offenses:
              (a) a murder or other willful crime against the person of a
            Head of State of one of the Contracting States, or of a member
            of the Head of State’s family, or any attempt or conspiracy to
            commit, or participation in, any of the foregoing offenses;
              (b) an offense for which both Contracting Parties are obliged
            pursuant to a multilateral agreement to extradite the re-
            quested person or to submit the case to their competent au-
            thorities for decision as to prosecution;
              (c) a serious offense involving an attack against the life,
            physical integrity or liberty of internationally protected per-
            sons, including diplomatic agents;




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 11 of 52
                                        VII

             (d) an offense involving kidnapping, the taking of a hostage
           or any other form of unlawful detention;
             (e) an offense involving the use of a bomb, grenade, rocket,
           automatic firearm or letter or parcel bomb if this use endan-
           gers persons; or
             (f) an attempt or conspiracy to commit, or participation in,
           any of the offenses listed in paragraphs 2(b), 2(c), 2(d) or 2(e)
           above.
         Article 4(3) creates a regime similar to that of the European Con-
      vention on Terrorism, in that the Requested State may deny extra-
      dition for any of the offenses mentioned in paragraphs 2(b)-2(f)
      above, in accordance with the provisions of Article 4(1). However,
      in evaluating the character of an offense, the Requested State is re-
      quired to consider its particularly serious nature, if applicable, in-
      cluding that it created a collective danger to life, physical integrity
      or liberty of persons, that it affected persons not connected to the
      motives behind it, or that cruel or treacherous means were used in
      the commission of the offense.
         Article 4(4) provides that extradition shall not be granted if the
      executive authority in the case of the United States or the com-
      petent authorities in the case of France have substantial grounds
      for believing that the request was for the purpose of prosecuting or
      punishing a person on account of that person’s race, religion, na-
      tionality or political opinions.
         Article 5 permits the parties to deny extradition for an offense
      that is exclusively a military offense (for example, desertion).
         Article 6 permits denial of an extradition request when surrender
      of the person might entail exceptionally serious consequences relat-
      ed to age or health.
         Article 7(1) permits denial of an extradition request for an of-
      fense punishable by death in the Requesting State but not in the
      Requested State, unless the Requesting State provides the assur-
      ance that the death penalty will not be imposed or, if imposed, will
      not be carried out. Article 7(2) declares that the death penalty, if
      imposed by the courts of the Requesting State, shall not be carried
      out in instances when a Requesting State has provided an assur-
      ance in accordance with Article 7(1).
         Article 8 bars extradition when the person sought has been con-
      victed or acquitted in the Requested State for the same offense, but
      does not bar extradition if the competent authorities in the Re-
      quested State have declined to prosecute or have decided to dis-
      continue criminal proceedings against the person sought.
         Article 9 states that extradition shall be denied if prosecution or
      execution of the penalty would be barred by the lapse of time under
      the laws of the Requested State, but requires that acts in the Re-
      questing State that would interrupt or suspend the prescriptive pe-
      riod are to be taken into account by the Requested State to the ex-
      tent possible under its laws.
         Article 10 establishes the procedures and describes the docu-
      ments that are required to support an extradition request. The Ar-
      ticle requires that all requests for extradition be submitted through
      the diplomatic channel. Article 10(3)(c) provides that a request for
      the extradition of a person sought for prosecution be supported by
      a duly authenticated copy of the warrant or order of arrest and, for




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 12 of 52
                                       VIII

      requests by the United States, the charging document, or for re-
      quests by France, the original or a duly authenticated copy of the
      warrant or order of arrest and such information as would justify
      the committal for trial of the person if the offense had been com-
      mitted in the United States.
        Article 11 establishes the procedures under which documents
      submitted pursuant to the provisions of this Treaty shall be re-
      ceived and admitted into evidence in each State.
        Article 12 requires all documents submitted by the Requesting
      State to be translated into the language of the Requested State.
        Article 13 sets forth procedures for the provisional arrest and de-
      tention of a person sought pending presentation of the formal re-
      quest for extradition. A request for provisional arrest may be sub-
      mitted directly between the U.S. Department of Justice and the
      Ministry of Justice of the French Republic by means of the facilities
      of the International Criminal Police Organization (INTERPOL) or
      through the diplomatic channel. Article 13(4) provides that if the
      Requested State’s executive authority has not received the request
      for extradition and supporting documentation within sixty days
      after the provisional arrest, the person may be discharged from
      custody. Article 13(5) provides explicitly that discharge from cus-
      tody pursuant to Article 13(4) does not prejudice subsequent re-
      arrest and extradition upon later delivery of the extradition request
      and supporting documents.
        Article 14 sets forth procedures by which the Requested State
      may seek additional information in support of an extradition re-
      quest to fulfill the requirements of the Treaty and provides for re-
      lease from custody of a person under arrest for purposes of extra-
      dition if the additional information is not sufficient or not received
      within the time specified.
        Article 15 specifies the procedures governing surrender and re-
      turn of persons sought. It requires the Requested State to provide
      prompt notice to the Requesting State through the diplomatic chan-
      nel regarding its extradition decision. If the request is denied in
      whole or in part, Article 15(2) requires the Requesting State to pro-
      vide information regarding the reasons therefor. If extradition is
      granted, the authorities of the Contracting States shall agree on
      the date and place for surrender of the person sought. If the person
      is not removed from the territory of the United States within the
      time prescribed by its law or within 30 days from the surrender
      date set in accordance with Article 15(3) in the case of France, that
      person may be discharged from custody and the Requested State
      may subsequently refuse extradition for the same offense.
        Article 16 concerns temporary and deferred surrender. If a per-
      son whose extradition is sought is being prosecuted or is serving
      a sentence in the Requested State, that State may temporarily sur-
      render the person to the Requesting State solely for the purpose of
      prosecution. Alternatively, the Requested State may postpone the
      extradition proceedings until its prosecution has been concluded
      and the sentence has been served.
        Article 17 sets forth a non-exclusive list of factors to be consid-
      ered by the Requested State in determining to which State to sur-
      render a person sought by more than one State.




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 13 of 52
                                        IX

         Article 18 provides for the seizure and surrender to the Request-
      ing State of property connected with the offense for which extra-
      dition is granted, to the extent permitted under the law of the Re-
      quested State. Such property may be surrendered even when extra-
      dition cannot be effected due to the death, disappearance, or escape
      of the person sought. Surrender of property may be deferred if it
      is needed as evidence in the Requested State and may be condi-
      tioned upon satisfactory assurances that it will be returned to the
      Requested State as soon as practicable. Article 18(3) imposes an ob-
      ligation to respect the rights of third parties in affected property.
         Article 19 sets forth the rule of speciality. It provides, subject to
      specific exceptions, that a person extradited under the Treaty may
      not be detained, tried, convicted, punished, or subjected to any re-
      striction of his freedom for an offense other than that for which ex-
      tradition has been granted, unless the Requested State has given
      it consent or the extradited person leaves the Requesting State
      after extradition and voluntarily returns to it or fails to leave the
      Requesting State within thirty days of being free to do so. Article
      19(2) addresses situations where the denomination of an offense for
      which a person has been extradited is altered during the proceed-
      ings in the Requested State.
         Article 20 provides that the Requesting State may not extradite
      a person to a third State for an offense committed prior to the
      original surrender unless the Requested State consents or the per-
      son did not leave the territory of the Requesting State within thirty
      days when given an opportunity to do so, or returned after having
      left it.
         Article 21 governs the transit through the territory of one Con-
      tracting State of a person being surrendered to the other State by
      a third State.
         Article 22 contains provisions on representation and expenses.
      The Requested State is required to advise and assist the Request-
      ing State in accordance with the Agreed Minute on Representation
      that forms an integral part of the Treaty and is discussed in detail
      in the Technical Analysis.
         Under Article 22(2), the Requesting State is required to bear the
      expenses related to the translation of documents and the transpor-
      tation of the person surrendered. Article 22(3) clarifies that neither
      State shall make any pecuniary claim against the other State aris-
      ing out of the arrest, detention, examination, or surrender of per-
      sons sought under the Treaty.
         Article 23 states that the United States Department of Justice
      and the Ministry of Justice of the French Republic may consult
      with each other directly or through the facilities of INTERPOL in
      connection with the processing of individual cases and in further-
      ance of maintaining and improving Treaty implementation proce-
      dures.
         Article 24(1), like the parallel provision in almost all recent Unit-
      ed States extradition treaties, states that the Treaty shall apply to
      offenses committed before as well as after the date the Treaty en-
      ters into force. Upon entry into force of the Treaty, Article 24(2)
      provides that the current Treaty of Extradition between the United
      States and France signed January 6, 1909 and the Supplementary
      Convention signed February 12, 1970, with exchanges of letters




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 14 of 52
                                       X

      signed June 2 and 11, 1970, shall cease to have effect, except for
      any proceedings in which extradition documents have already been
      submitted to the courts of the Requested State at the time the
      Treaty enters into force.
         Article 25 provides that each Contracting State shall notify the
      other of the completion of the constitutional procedures required for
      ratification of the Treaty, and the Treaty shall enter into force on
      the first day of the second month following the date of receipt of
      the last notification.
         Under Article 26, either Contracting State may terminate the
      Treaty at any time upon written notice to the other Contracting
      State, with termination effective six months after the date of re-
      ceipt of such notice.
         As noted above, a Technical Analysis explaining in detail the pro-
      visions of the Treaty is being prepared by the United States nego-
      tiating delegation and will be submitted separately to the Senate
      Committee on Foreign Relations.
         The Department of Justice joins the Department of State in fa-
      voring approval of this Treaty, including the Agreed Minute, by the
      Senate at an early date.
         Respectfully submitted,
                                                  MADELEINE ALBRIGHT.




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 15 of 52
                               (1)




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 16 of 52
                                2




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 17 of 52
                                3




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 18 of 52
                                4




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 19 of 52
                                5




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 20 of 52
                                6




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 21 of 52
                                7




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 22 of 52
                                8




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 23 of 52
                                9




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 24 of 52
                               10




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 25 of 52
                               11




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 26 of 52
                               12




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 27 of 52
                               13




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 28 of 52
                               14




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 29 of 52
                               15




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 30 of 52
                               16




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 31 of 52
                               17




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 32 of 52
                               18




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 33 of 52
                               19




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 34 of 52
                               20




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 35 of 52
                               21




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 36 of 52
                               22




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 37 of 52
                               23




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 38 of 52
                               24




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 39 of 52
                               25




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 40 of 52
                               26




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 41 of 52
                               27




Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 42 of 52
         Instrument as contemplated by Article 3, paragraph 2, of the Agreement on Extradition
          between the Lnited States of America and the European Union signed 25 June 2003,
                        as to the application of the Extradition Treaty between
                    the United States of America and France signed 23 April 1996

    As contemplated by Article 3, paragraph 2, of the Agreement on Extradition behveen the United
    States of A.'TI.erica and the European Union signed 25 June 2003 (hereafter "the FS.~EU
    Extradition Agreement"), fae Govenunents of the Ut1ited States of America and foe French
    Republic acknowledge that, in accordance with the pro;,.isions of this Instrument, the U.S.-EU
    Extradition Agreement is applied in relation to the bilateral Extradition Treaty benveen the United
    States of America and France signed 23 April 1996 (hereafter "the 1996 Treaty on Extradition'')
    under the fol1ov.,ing tenns:


    A.       Article 5, paragraph 1, of the U.S.-EU Extradition Agreement provides:

             "Requests for extradition lli."ld supporting docu.<Tients shall be transmitted tl-,rough the
             diplomatic cha..TJJ1el, which shall include transmission as provided for in A.rt:icle 7 ."

    B.       Article 5, paragraph 1, of the U.S.-EU Extradition Agreement shall govern the mode of
             transmission ofL"le extradition request and supporting documents and shall be applied in
             place of Article l 0, paragraph 1, of the 1996 Treaty on Extradition. For purposes of
             applying its terms, the reference to "A.rt:icle 7" refers to Part ill of this Instrument.


                                                         ll


    A.       Article 5, paragraph 2, of the U.S.-EU Extradition Agreement provides:

             "Documents that bear the certificate or seal of the .Mi.11.istry of Justice, or Ministry or

0            Department responsible for foreign affairs, of the requesting State shall be admissible in
             extradition proceedings in the requested State without further certification, authentication,
             or other legalization."

    B.      .A.rti.cle 5, paragraph 2, of the U.S.-EU Extradition Agreement shall govern the
            requirements concerning certification, authentication or legalization of the extradition
            request and supporting documents, and shall be applied in place of Article 11 of the 1996
            Treaty on Extradition. For purposes of applying its terms, '"Ministry of Justice" means, for
            France, the Ministry of Justice of France, and, for the United States of America, the United
            States Department of Justice; ":rvlinistry or Department responsible for foreign affairs"
            means, for France, the Ministry of Foreign l\ffairs ofFra.."'1ce, and for the United States of
            America, the United States Department of State.

                                                        Ill

    A       Article 7, paragraph 1, of the U.S.-EU Extradition Agreement provides:

            ''If the person whose extradition is sought is held under provisional arrest by the requested
            State, the requesting State may satisfy its obligation to transmit its request for extradition
            and supporting documents through the diplomatic channel pursuant to .Article 5(1), by
            submitting the request and documents to the Embassy of the requested State located in the
            requesting State. In that case, the date of receipt of such request by the Embassy shall be
            considered to be the date of receipt by the requested State for purposes of applying the time
            limit that must be met under the applicable extradition treaty to enable the person's
            continued detention."

    B.      Article 7, paragraph 1, of the U.S.-EU Extradition Agreement shall provide an alternative
            method for transmission of the request for extradition and supporting documents follmving
            provisional arrest, and shall supplement the provisions of Articles 10 and 13 of the 1996
            Treaty on Extradition. For purposes of applying its terms, the reference to "Article 5(1)"
            relates to Part I of this Instrument.




              Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 43 of 52
                                                           IV

         A.     A."'tcle 10 of the U.S .•EU Extradition Agreement provides:


                            "Requests for extradition or surrender made by several states

         L      If the requested State receives requests from the requesting State a..'1.d from any ot.'ler State
                or States for the extradition of the same person, either for the same offence or for different
                offences, the executive authority of the requested State shall determine to which State, if
                any, it will surrender the person.

     2.        If a requested Member State receives an extradition request from the United States of
               America and a request for SUJTen.der pursuant to the European arrest warra..'1.t for the same
               person, either for the same offence or for different offences, the competent authority of the
               requested Member State shall determine to which State, if any, it v.ill surrender the person.
               For this purpose, the competent authority shall be the requested Member State's executive
               authority if, under the bilateral extradition treaty in force between the United States and the
               Member State, decisions on competing requests are made by t1E.t authority; if not so
               provided in the bilateral extradition treaty, the competent authority shall be designated by
               the Member State concerned pursuant to Article 19.

     3.        In making its decision under paragraphs 1 and 2, the requested State shall consider a11 of
               the relevant factors, including, but not limited to, factors already set forth in the applicable
               extradition treaty, and, where not already so set forth, the follmving:

               (a)      whether the requests were made pursuan.t to a treaty;

               (b)      the places where each of the offences was committed;

               (c)      the respective interests of the requesting States;

               (d)      the seriousness of the offences;

0              (e)     the nationality of the victim;

               (f)      the possibility of any subsequent extradition betv.reen the requesting States; and

              (g)      the chronological order in which the requests were received from the requesting
                       States."

    R         Article 10 of the U.S.-EU Extradition Agreement shall govern the decision on requests
              made by several States for the extradition or SlllTender of the same person and shall be
              applied in place of Article 17 of the 1996 Treaty on Extradition. For purposes of Article
              10, paragraph 2, and Article 19 of the U.S.-EU Extradition Agreement, if France receives
              an extradition request from the United States of America and a request for surrender
              pursuant to the European arrest warrant for the same person, the "Chambre de l'instruction
              de la Cour d' Appel" shall be the competent authority to determine to which State the
              person 'Will be SlUTendered.


                                                           V

    A         Article 11 of the U.S.-EU Extradition Agreement provides:

                                        "Simplified extradition procedures


              If the person sought consents to be surrendered to the requesting State, the requested State
              may, in accordance 'With the principles and procedures provided for under its legal system,
              surrender the person as expeditiously as possible without further proceedings. The consent
              of the person sought may include agreement to waiver of protection of the rule of
              specialty."

    B.        Article 11 of the U.S.-EU Extradition Agreement shall govern the use of simplified
              extradition procedures and shall supplement the provisions of the 1996 Treaty on
              Extradition.


                                                                                                               2




                     Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 44 of 52
                                                        VJ

     A.       .A,,rticle 13 of the U.S.-EU Extradition Agreement proYides:


                                              "Capital purijshment


              \V11ere the offence for which extradition is sought is punishable by death under the laws in
              fae requesting State and not punishable by death under the laws in the requested State, the
              requested State may grant extradition on the condition that the death penalty shall not be
              imposed on the person sought, or if for procedural reasons such condition cannot be
              complied v.ith by the requesting State, on condition that the death penalty if imposed shall
              not be carried out. If the requesting State accepts extradition subject to conditions pursuant
              to this Article, it s:hall comply 'With the conditions. If the requesting State does not accept
              the conditions, the request for extradition may be denied."


     B.      A. ."'iicle
                 .       13 of the U.S.-EU Extradition Agreement shall govern extradition \\'1th respect to
             conduct ptulishab1e by death in the Requesting State and shall be applied in p1ace of Article
             7 of the 1996 Treaty' on Extradition.



                                                       VII

     A       Article 14 of the U.S.-EU Extradition Agreement provides:

                                      "Sensitive information in a request

             Where the requesting State contemplates the submission of particularly sensitive
             information in support of its request for extradition, it may consult the requested
             State to determine the extent to which the information can be protected by the requested
             State. If the requested State cannot protect the information in the manner sought by the
             requesting State, the requesting State shall determine whether the information shall
             nonetheless be submitted."

    B.       lrrtic1e 14 of the U.S.-EU Extradition Agreement shall govern consultations where the
             Requesting State contemplates the submission of particularly sensitive information in
             support of a request for extradition, a."'ld shall supplement the provisions of the 1996 Treaty
             on Extradition.


                                                      VII!

    In accordance wifr1 Article 16 of the U.S.-EU Extradition Agreement, this Instrument shall apply to
    offenses committed before as well as after it enters into force.

    Tiris Instrument shall not apply to requests for extradition made prior to its entry into force.


                                                      IX

    This Instrument shall be subject to the completion by the United States of America and France of
    aJ1y necessary applicable internal procedures for entry into force. The Governments of the United
    States of America and the French Republic shall thereupon exchange instruments indicating that
    any such measures have been completed. This Instrument shall enter into force on the date of entry
    into force of the U.S.-EU Extradition Agreement.

    In the event of termination of the U.S.-EU Extradition Agreement, this Instrument shall be
    terminated and the 1996 Treaty on Extradition shall be applied.
\




                                                                                                          3




                Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 45 of 52
        IN YVTIN""ESS WlffiREOF, the Ui."'ldersigned, being duly authorized by their respective
        Governments, have signed t.1.is Instrument.

        DON'E at The Hague, in duplicate, this 30 day of ~~r dcolf . ir1 the English and
             French languages, both texts being equally authentic.


        FOR THE GOVERNMENT OF                                        FOR THE GOVE!U{MENT OF
        THE UJ\TIED STATES OF AMERJCA:                               THE FRENCH REPUBLIC:




0




'"°"1




                                                                                                  4




                 Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 46 of 52
                         INSTRUMENT

          PREVU PAR L'ARTICLE 3, PARAGRAPHE 2,

        DEL' ACCORD EN MATIERE D'EXTRADITION

            ENTRE LES ETATS-UNIS D' AMERIQUE

                  ET L'UNION EUROPEENNE
(\
"-·                 SIGNE LE 25 JUIN 2003,

                 RELATIF AL' APPLICATION

                 DU TRAITE D'EXTRADITION

                   SIGNE LE 23 AVRIL 1996

           ENTRE LES ETATS-UNIS D'AMERIQUE

                        ET LAFRANCE




      Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 47 of 52
                                                          -2-
    (




               Comme prevu par !'article 3, paragraphe 2, de !'Accord en matiere d'extradition signe
        entre Jes Etats-Unis d' Amerique et !'Union europeenne le 25 juin 2003 (ci-apres denomme
        « !'Accord d'extradition UE-EU »), le Gouvernement des Etats-Unis d'Amerique et le
        Gouvernement de la Republique fran,aise reconnaissent que, conformement aux dispositions
        du present Instrument, !'Accord d'extradition UE-EU s'appiique dans !es conditions ci-apres
        au traite bilateral d'extradition signe le 23 avril 1996 entre Jes Etats-Unis d'Arnerique et la
        France (ci-apres denornme « le Traite d'extradition de 1996 »):



                                                          I

        A,    L'article 5, paragraphe l, de !'Accord d'extradition UE-EU stipule:

              « Les demandes d' extradition et Jes pieces justificatives sont transmises par la voie
              diplomatique, y compris selon Jes modalites visees it !'article 7, »

        R     L'article 5, paragraphe 1, de I' Accord d'extradition UE-EU regit le mode de
              transmission des demandes d'extradition et des pieces justificatives, et s'applique en
(             lieu et place de !'article 10, paragraphe l, du Traite d'extradition de 1996, Pour
              l' application de ses dispositions, la reference a « l' article 7 » se rapporte a la partie lII
              du present Instrument



                                                         II

        A    L'article 5, paragraphe 2, de !'Accord d'extradition UE-EU stipule:

             « Les documents accompagnes du certificat ou revetus du cachet du ministere de Ia
             justice ou du ministere ou departement de l'Etat requerant charge des affaires etrangeres
             son! recevables dans Jes procedures d' extradition de I'Etat requis sans autre
             certification, authentification ou autre forme de legalisation, »

        R    L'article 5, paragraphe 2, de !' Accord d'extradition UE-EU regit !es conditions de
             certification, d'authentification ou de legalisation des demandes d'extradition et des
             pieces justificatives, et s'applique en lieu et place de !'article 11 du Traite d'extradition
             de 1996, Pour !'application de ses dispositions, !'expression« Ministere de la Justice»
             designe, pour la France, le Ministere de Ia Justice, et pour !es Etats-Unis d'Amerique, le
             Ministere de la Justice des Etats-Unis, et !'expression « Ministere ou departement
             charge des affaires etrangeres » designe, pour la France, le Ministere des Affaires
             etrangeres, et pour Jes Etats-Unis d'Arnerique, le Departement d'Etat                              l
                                                                                                                I
                                                                                                                I


                   Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 48 of 52
                                                         +




                                                         Ill

         A     L'artic!e 7, paragraphe l, de !'Accord d'extradition UE-EU stipule:

               « Si la personne dont I' extradition est demandee est maintenue en detention proviso ire
              par l'Etat requis, l'Etat requerant peut s'acquitter de son obligation de transmettre sa
              demande d' extradition et Jes pieces justificatives par la voie diplomatique
              conformement a !'article 5, paragraphe !, en presentant cette demande et ces pieces a
              J'ambassade de l'Etat requis etablie dans l'Etat requerant. Dans ce cas, la date de
              reception de cette demande par l'ambassade est consideree com.me etant la date de
              reception par l'Etat requis aux fins de !'application du delai devant etre respecte en
              vertu du traite d' extradition en vigueur afin que la personne puisse etre maintenue en
              detention. »

     B.       L'article 7, paragraphe l, de !'Accord d'extradition UE-EU prevoit un mode altematif
              de transmission des demandes d'extradition et des pieces justificatives a la suite d'une
              arrestation proviso ire, et complete !es dispositions des articles lO et 13 du Traite
              d'extradition de 1996. Pour !'application de ses dispositions, la reference a « !'article
              5(1) » se rapporte a Ia partie I du present Instrument.



                                                        IV
(
     A        L' article lO de l' Accord d' extradition UE-EU stipule :

                    « Demandes d' extradition ou de rernise presentees par plusieurs Etats

     l.      Si l'Etat requis re,:oit, pour la rneme personne, des demandes d'extradition emanant de
             l'Etat requerant et d'un ou plusieurs autres Etats, que ce soil pour la merne infraction ou
             pour des infractions differentes, le pouvoir executif de l 'Etat requis determine a quel
             Eta! la personne sera remise, le cas echeant.

    2.       Si un Etat rnembre requis re9oit une demande d'extradition des Etats-Unis d'Arnerique
             et une demande de remise au titre d'un mandat d'arret europeen pour la meme personne,
             que ce soit pour la meme infraction ou pour des infractions differentes, l'autorite
             competente de l'Etat membre requis determine a quel Etat la personne sera remise, le
             cas echeant. A cette fin, I' autorite competente est le pouvoir executif de l'Etat membre
             requis si, aux termes du traite d'extradition bilateral en vigueur entre !es Etats-Unis
             d' Arnerique et l'Etat membre, !es decisions sur des demandes concurrentes son! prises
             par cette autorite; si le traite d'extradition bilateral ne le prevoit pas, l'autorite
             competente est designee par l'Etat membre en vertu de l'article 19.

    3.       Pour former sa decision en vertu des paragraphes I et 2, l'Etat requis prend en compte
             !'ensemble des elements pertinents, y compris, mais pas seulement, ceux qui sont deja
             enonces dans le traite d'extradition en vigueur et, s'ils n'y figurent pas deja, Jes
             elements suivants:




                   Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 49 of 52
                                                 -4-




       a)    le fait que ies demandes aient ete ou non presentees en vertu d'un trait,§,

       b)    l 'endroit ou chacune des infractions a ete commise,

       c)    Jes interets de chacun des Etats requerants,

       d)    la gravite des infractions,

       e)    la nationalite de la victime,

       f)    la possibilite qu'une extradition puisse etre effectuee ulterieurement entre   Etats
 requerants, et

      g)    I' ordre chronologique de reception des demandes des Etats requerants. »


 R    L'article 10 de !'Accord d'extradition lJE-EU regit la decision a prendre concernant des
      demandes d' extradition ou de remise portant sut la meme personne, presentees pat
      plusieuts Etats, et s'applique en lieu et place de l'atticle 17 du Traite d'extradition de
      1996. Aux fins de l'atticle 10, patagraphe 2, et de !'article 19 de !'Accord d'extradition
      UE-EU, si la France re9oit une demande d'extradition des Etats-Unis d' Amerique et une
      demande de remise au titre d'un mandat d'arret europeen pour la meme personne, la
      « Chambre de !'instruction de la Cour d'appel » est l'autorite competente pour
      determiner a quel Etat la personne sera remise.



                                               V


A    L'article ! 1 de I' Accord d'extradition UE-EU stipule :

                             « Procedures d 'extradition simplifiees

     Si la personne recherchee consent a etre remise a l'Etat requerant, l'Etat requis peut,
     conformement aux principes et procedures prevus par son systeme juridique, la remettre
     aussi rapidement que possible sans autres formalites. Le consentement de la personne
     recherchee peut comprendre la renonciation a la protection offerte par la regle de
     specialite. ))

B.   L'atticle 11 de l' Accord d'extradition UE-EU regit !'utilisation des procedures
     d'extradition simplifiees et complete !es dispositions du Traite d'extradition de 1996.




            Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 50 of 52
                                                      -5-
(

                                                      VI
     A      L' article l3 de l' Accord d' extradition UE-EU stipule :

                                               « Peine de rnort

             Lorsque !'infraction pour laquelle !'extradition est demandee est punissable de la peine
             de mort aux termes de la loi de l'Etat requerant et ne !'est pas aux termes de la loi de
            l'Etat requis, l'Etat requis peut accorder !'extradition a condition que la peine de mort
            ne soit pas prononcee a l' encontre de la personne recherchee ou, si, pour des raisons de
            procedure, cette condition ne peut etre respectee par l'Etat requerant, a condition que la
            peine de mort, si elle est prononcee, ne soit pas executee. Si l'Etat requerant accepte
            l 'extradition sous reserve des conditions enoncees dans le present article, ii respecte ces
            conditions. Si l'Etat requerant n'accepte pas Jes conditions, !'extradition peut etre
            refusee. »

     B.    L'article 13 de l' Accord d'ell.-tradition UE-EU regit !'extradition en ce qui conceme Jes
           fails passib!es de la peine de mort dans l'Etat requerant, et s'applique en lieu et place de
           !'article 7 du Traite d'extradition de 1996.



                                                    Vil
    A.     L' article 14 de l' Accord d 'extradition UE-EU stipule :

                         « Presence d'informations sensibles dans une demande

          Lorsque l'Etat requerant envisage de cornmuniquer des informations particulierement
          sensibles a l'appui de sa demande d'extradition, il peut consulter l'Etat requis afin de
          determiner dans que!le mesure ces informations peuvent etre protegees par ce demier.
          Si l'Etat requis ne peut pas proteger !es informations de la maniere souhaitee par l'Etat
          requerant, celui-ci determine si ces informations seront ou non neanmoins
          communiquees. »

    B.    L'article 14 de !'Accord d'extradition UE-EU regit !es consultations lorsque l'Etat
          requerant envisage de communiquer des informations particulierement sensibles a
          l'appui de sa demande d'extradition, et complete !es dispositions du Traite d'extradition
          de 1996.




                                                   VIII

          Conformement a !'article 16 de !'Accord d'extradition UE-EU, !edit Accord s'applique
          aux infractions commises tant avant qu' apres son entree en vigueur.

          Ledit Accord ne s'applique pas aux demandes d'extradition formulees avant son entree
          en v1gueur.




                Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 51 of 52
                                                   -6-
r

                                                   IX
          Le present Instrument est soumis, le cas echeant, a l'accomplissement par les Etats-Unis
          d' Amerique et la France de leurs procedures intemes respectives applicables qui sont
          necessaires pour l'entree en vigueur. Les gouvernements des Etats-Unis d'Amerique et
          de la France echangeront ensuite les instruments indiquant que ces procedures ont ete
          menees a bien. Le present Instrument entrera en vigueur a la date d' entree en vigueur de
          l' Accord d'extradition UE-EU.

          En cas de denonciation de 1' Accord d'extradition UE-EU, le present Instrument cessera
          d'etre en vigueur et le Traite d'extradition de 1996 sera applique.




          EN FOI DE QUOI, !es soussignes, dument autorises par leur Gouvernement respectif,
    ont signe le present Instrument.

          Fait at_J/a,y.,, ,          ,,£
                                  le 30A        ~ XeJO,~en double exemplaire en langues fran9aise et
    anglaise, !es de""/L. Mxtes faisant eJ:tle;ent foi.



    POURLEGOUVERNEMENT                                     POURLEGOUVERNEMENT
    DES ETATS-UNIS D' AMERJQUE                             DE LA REPUBLIQUE FRANCAISE


    ~~~~




               Case 1:19-mj-00378-LPA Document 12-2 Filed 03/13/20 Page 52 of 52
